DETAILED ACTION
Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to for the presence of blank lines in ¶183.

Claim Objections
Claims 8-9 are objected to because “media” should be singular (i.e., medium).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims all require seed of soybean variety 01072361.

The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  So long as the number of seeds deposited complies with the requirements of the IDA where the deposit is made, the USPTO considers such a compliant submission as satisfying the rules under 37 CFR 1.801 through 1.809. 
It is noted that Applicant intends to deposit seeds for soybean cultivar 01072361 at the NCMA, and the specification indicates that the deposit has been accepted under the Budapest Treaty (¶183), but there is no deposit number and thus no indication that the seeds have actually been deposited. 
If the deposit of these seeds is made and accepted under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  
If the deposit has not been made and accepted under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 1, 3, 5, 10, 16-17 and 20 are indefinite in their recitation of “01072361”. Without the deposit number in the independent claims, it is unclear what soybean is being referred to.
Claims 1, 3, and 10 are indefinite because of the presence of a blank line instead of a NCMA Accession No.  Because the number is not present, it is unclear to which deposit the claims refer.
i.e., 01072361) with itself or a second soybean plant.  Claim 5 recites further crossing 01072361 with a second soybean plant.  It is not clear how the two steps are related to one another.
Claim 16 lacks antecedent basis for the limitation “said soybean seed” in line 2”.  There are two soybean seeds in the parent claims, one produced by the method of claim 4 and one by the method of claim 5.  It is unclear to which the method of claim 16 refers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gilsinger (2017, US 9,578,842) in view of Brinker et al (2013, US 8,501,407) and Beuckleer (2011, US 8,017,756).
The claims are drawn to soybean variety 01072361, methods of using it, and products and plants produced from it.
Gilsinger teaches soybean variety 01052083 (Table 1).  Like the instant soybean, 01052083 has purple flowers, tawny pubescence, brown pods, black hila, dull seed coat luster, spherical flattened seeds, yellow cotyledon color, ovate green leaves, bushy canopy, determinate growth, the Rps1c allele, the MON889788 event, determinate growth, soybean cyst nematode susceptibility, stem cancer resistance, and similar relative maturities (Table 1).  

Gilsinger does not teach 01052083 with the A5547-127 and MON87708 events. 
Brinker et al teach soybean plants with the MON87708 event, which confers dicamba resistance via the dicamba monooxygenase (DMO) from Pseudomonas maltophilia (column 18, lines 4-53).
Beuckleer teaches soybean plants with the A5547-127 event, which confers glufosinate tolerance without otherwise compromising agronomic performance (column 25, lines 1-36;  column 26, lines 34-42). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the A5547-127 and MON87708 events into 01052083 by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer herbicide resistances to 01052083 by that would also allow it to survive in a field sprayed with glufosinate or dicamba to control weeds.  Gilsinger also teaches introducing 
One of ordinary skill in the art would have crossed Brinker et al’s soybean with Beuckleer’s, crossed the resulting plant to 01052083. Then backcrossing the resulting progeny to 01052083 for several generations, each time selecting for all three events and otherwise all of the traits of 01052083.  One of ordinary skill in the art would have selected for plants homozygous for the Rps1c resistance allele present in 01052083, as that would ensure all the plants have Phytophthora resistance, allowing them to grow in areas infested with Phytophthora. 
One of ordinary skill in the art would have introduced transgenes (single locus conversions) into the plant, including those conferring herbicide resistance, including to imadazolinone, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance (nutrient deficiency and drought tolerance), as taught by Gilsinger.  One of ordinary skill in the art would have been motivated to do so because would introduce further desired traits;  for example instant resistance would allow the plants to grown in areas with pests.   
One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by Gilsinger.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce 01052083’s traits into other, new soybean lines.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by Gilsinger.  One of ordinary skill in the art would have been motivated to do so because these are .

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety “01072361”, but the instant specification provides incomplete information about the starting materials used to produce plant variety “01072361”.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the each of the parents of 01072361
a) Such information should include all of the public or commercial designations/denominations used for original parental lines for 01072361’s parents.  
b) Information pertaining to the public availability of the original parental lines for 01072361’s parents should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which 01072361’s parents were chosen should be set forth.
ii)  Are there any patent applications or patents in which original parental lines for 01072361’s parents or for sibs of the parents of the instant plant are claimed?  If so, please set forth serial numbers and names of lines.
Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662